Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. The Applicant argues that the newly amended claims are not obvious over Tearney in view of Digma.  Specifically the Embodiments in figures 4 and 12 are directed toward embodiments wherein the lasers are directed toward the same target area.  The Examiner respectfully disagrees with the Applicants assertion that Tearney fails to teach two lasers directed toward different target areas.   Figure 27 and paragraph 94 clearly teach at least one of the lasers being coupled to a deflective element allowing for the beam scan due to the moving deflective element 2520.  Since Tearney clearly discloses the two lasers that are directed toward a different area and then at least one of the lasers that is moveable to target the same area as the other laser as a delayed time it reads on the claims.  Tearney in view of Digma teach the claimed invention and therefore the rejections stand.  
The Applicant further argues that the dependent claims are allowable as they depend directly or indirectly from claims 24 and 33.  As disclosed above, the rejections of claims 24 and 33 stand, therefore the rejections of the dependent claims stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a deflective optical element that rotates providing for a first and second laser beam that transmit toward different target regions, but have a delay relative to the impingement of each other at the same given areas when the optical elements are rotated, does not reasonably provide enablement for any deflective optical elements.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The newly added limitations of claims 24 and 33 regarding “wherein the first laser beam and second laser beam are transmitted towards different target areas of the duodenal wall such that the second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam at a same given area” are not supported by the . 
Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 states in line 15 that, “the first laser beam and second laser beam are transmitted towards different target areas”, Claim 24, line 17 further states that the first and second laser beam impinge at a same given area.  The claim is vague and unclear as it is confusing how the two laser beams are transmitted toward different target areas, but then impinge the same target area.    
Claims 25-32 are rejected for inheriting the same deficiencies as claim 24 above.
Claim 33 states in lines 14-15 that, “the first laser beam and second laser beam are transmitted towards different target areas”, Claim 33, lines 16-17 further states that the first and second laser beam impinge at a same given area.  The claim is vague and unclear as it is confusing how the two laser beams are transmitted toward different target areas, but then impinge the same target area.    
Claims 34-43 are rejected for inheriting the same deficiencies as claim 33 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tearney et al. (U.S. Pub. 2007/0179487 hereianfter “Tearney”) in view of Digma Medical LTD (WO2015159296 hereinafter “Digma”).
Regarding claims 24 and 32, Tearney discloses a device for real-time evaluation of ablation (e.g. ¶¶68, 133), the device comprising a catheter (e.g. 130, 230) comprising: an expandable member (e.g. 2040) configured to stretch and to generate a fixed distance between a center of the catheter and the wall (e.g. see Fig. 1A); a laser transmitting element (e.g. 200) coupled with the catheter body (e.g. see Fig. 1A) and configured to transmit a first laser beam (e.g. 1120) and a second laser beam (e.g. 1125); wherein the first laser beam has a first wavelength (e.g. Abstract) and a first spot diameter (e.g. Abstract; Fig. 4) and is configured to cause ablative damage (e.g. ¶145) 
Regarding claim 25, meeting the limitations of claim 24 above, Tearney further discloses wherein said laser emitting element comprises a first optical fiber configured to transmit the first laser beam and a second optical fiber configured to transmit the 
Regarding claim 26, meeting the limitations of claims 24-25 above, Tearney further discloses wherein the laser transmitting element further comprises a lens configured to deflect the first laser beam, such that the first and second laser beams are transmitted towards different target areas of the duodenal wall and/or such that said second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam, when said deflective optical elements are rotated (e.g. ¶147).
Regarding claim 27, meeting the limitations of claim 24 above, Tearney further discloses wherein said laser emitting element comprises a double cladded fiber, wherein the first laser beam is delivered through a core of said double cladded fiber and wherein said second beam is delivered through the clad of said double cladded fiber (e.g. ¶18).
Regarding claim 28, meeting the limitations of claims 24 and 27 above, Tearney further discloses wherein the laser transmitting element further comprises a dispersive element configured to selectively refract said first and/or second laser beam, such that the first and second laser beams are transmitted towards different target areas of the duodenal wall and/or such that said second laser beam impinges on a given target area at a delay relative to the impingement of the first laser beam, when said deflective optical elements are rotated (e.g. ¶147).
Regarding claim 29, meeting the limitations of claims 24 above, Tearney further discloses wherein the first wavelength is 1550 nm or 1567 nm (e.g. ¶114, 147).
Regarding claim 30, meeting the limitations of claims 24 above, Digma further discloses wherein the second wavelength is 980 nm (e.g. Page 46, lines 30-31).
Regarding claim 29, meeting the limitations of claims 24 above, Tearney further discloses wherein the second spot diameter is larger than the first spot diameter, thereby enabling evaluation of ablative damage caused to tissue directly and indirectly affected by the first laser beam (e.g. Abstract).
Regarding claim 33, Tearney discloses method for real-time evaluation of ablation, the method comprising: inserting a catheter into a subject (e.g. 130, 230; ¶74); deploying an expandable member (e.g. 2040; ¶74) delivered by the catheter, thereby stretching the wall and generating a fixed distance between a center of the catheter and the wall (e.g. ¶74); transmitting a first laser beam (e.g. 1120) in a direction essentially perpendicular to a longitudinal axis of the catheter (e.g. ¶74), towards the wall, wherein the first laser beam has a first wavelength and a first spot diameter (e.g. see Abstract; Fig. 4) and is configured to cause ablative damage in a region of the duodenal wall as a result of its impingement thereon; transmitting a second laser beam (e.g. 1125) essentially perpendicularly to the longitudinal axis of the catheter (e.g. ¶74), wherein the second laser beam has a second wavelength and a second spot diameter (e.g. Abstract; Fig. 4) and is configured to detect modifications in the region of the wall as a result of the impingement of the first laser beam thereon, and evaluating the extent of impact on the region of the wall, based on the detected modifications therein (e.g. ¶¶84-87). ). Tearney discloses the claimed invention except for the catheter being used for duodenal ablation.  However, Digma teaches that it is known to use an expanding balloon ablation catheter of similar size and shape as set forth in Page 10, lines 11-18; 
Regarding claim 34, meeting the limitations of claims 33 above, Tearney further discloses wherein the first wavelength is in the range of 1450-1600 nm (e.g. ¶114, 147).
Regarding claim 35, meeting the limitations of claims 33 above, Tearney in view of Digma further discloses wherein the first wavelength is 1550 nm and wherein the second wavelength is 980 nm (e.g. Tearney ¶114, 147; Digma Page 46, lines 30-31).
Regarding claim 36, meeting the limitations of claims 33 above, Tearney further discloses wherein the second spot diameter is larger than the first spot diameter, thereby enabling evaluation of ablative damage caused to tissue directly and indirectly affected by the first laser beam (e.g. Abstract).
Regarding claim 37, meeting the limitations of claims 33 above, Tearney further discloses wherein the expandable member comprises a non- compliant balloon (e.g. 2040).
Regarding claim 38, meeting the limitations of claims 33 above, Tearney further discloses wherein the second laser beam is transmitted to said region of the duodenal wall at a delay relative to the transmission of the first laser beam to said region of the duodenal wall (e.g. ¶140; “optical delay”).
Regarding claim 39, meeting the limitations of claims 33 above, Tearney in view of Digma discloses the delay but fails to explicitly disclose that the delay is in the range of In re Aller, 105 USPQ 233.
Regarding claim 40, meeting the limitations of claims 33 above, Tearney further discloses wherein the first and second laser beams are transmitted simultaneously towards different target areas of the duodenal wall (e.g. Fig. 15; optical delay removed).
Regarding claim 41, meeting the limitations of claims 33 above, Tearney further discloses rotating a deflective optical element, such that said first and/or second laser beam are deflected toward the duodenal wall in an essentially circumferential pattern (e.g. Fig. 4).
Regarding claim 42, meeting the limitations of claims 33 above, Tearney further discloses evaluating the extent of impact on the region of the duodenal wall comprises determining the depth and/or width of the ablative damage (e.g. ¶¶ 62, 128; Fig. 14).
Regarding claim 43, meeting the limitations of claims 33 above, Tearney further discloses comprising adjusting parameters related to the first laser beam, based on the evaluated extent of impact on the region of the duodenal wall detected by the second laser beam (e.g. ¶¶ 62, 128; Fig. 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/REX R HOLMES/Primary Examiner, Art Unit 3792